ACCEPTED
                                                                                      01-15-00067-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 4/15/2015 2:42:27 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                       No. 01-15-00067-CV

               IN THE COURT OF APPEALS                         FILED IN
            FOR THE FIRST DISTRICT OF TEXAS             1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                    HOUSTON, TEXAS
                                                        4/15/2015 2:42:27 PM
                                                        CHRISTOPHER A. PRINE
                                                                Clerk
          RESIDENTIAL CREDIT SOLUTIONS, INC.,
                       Appellant,

                                v.
                        MARTHA BURG,
                          Appellee.


          Appealed from the 281 st Judicial District Court
                     of Harris County, Texas
               Trial Court Cause No. 2013-47157


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF



                        Nathan J. Milliron
                        State Bar No. 24030984
                        HUGHES WATTERS ASKANASE, L.L.P.
                        Three Allen Center
                        33 3 Clay, 29th Floor
                        Houston, Texas 77002
                        (713) 759-0818 (Telephone)
                        (713) 759-6834 (Facsimile)
                        nmilliron@hwa.com (Email)

                        ATTORNEY FOR APPELLANT




                                                             2913691: 1-FARDCL-0005
       Appellant, Residential Credit Solutions, Inc., asks the court to extend the

time to file its brief.

                          A. Introduction and Background Facts

       1. Appellant is Residential Credit Solutions, Inc. Appellee is Martha Burg.

       2. The undersigned is attorney-of-record for Appellant Residential Credit

Solutions, Inc.

       3. The deadline to file Appellant's Brief is April17, 2015.

       4. Appellant requests a 14-day extension of time to file its Brief.

                               B. Argument & Authorities

       5. Rule 10.5(b) authorizes Appellant to request an extension of time to file

its Brief.

       6. The deadline for filing Appellant's Brief is currently April 17, 2015.

       7. This is the fist request for an extension of time to file Appellant's Brief.

       8.    Counsel for Appellant has been assigned and called to trial three times in

the last month and additional time is needed to finalize Appellant's Brief.

Appellant has been in trial in the following cases:

               (a) Cause No. 13-CV-1509 styled Joel Just v. David J. Brown, in the

                  405th Judicial District Court of Galveston County, Texas [bench

                  trial on March 25, 2015];

               (b)Cause No. 11-DCV-194122 styled AJBJK. L.L.P. v. Saefaldin

                  Rahmati and Abdul Saeed Assadi Rahmati, in the 240th Judicial

                                                                     2913691: 1-FARDCL-0005
                District Court of Fort Bend County, Texas [bench trial on April 1,

                2015]; and

            (c)Cause No. 65341 styled FV-1. Inc. in Trust for Morgan Stanley

                Capital Holdings LLC v. Sandra Jeter and Thomas Jeter, in the

                149th Judicial District Court of Brazoria County, Texas      Oury trial
                starting on April 6, 20 15).

      9. In addition, counsel for Appellant was scheduled for jury trial on March

23, 2015 in Cause No. 2011-60277-393 styled Kenneth Fong and Pamela Fong v.

Nationstar Mortgage. LLC and Federal National Mortgage Association, in the

393rd Judicial District Court of Denton County, Texas and was not released until

the late afternoon of March 20, 2015.

      10. The length of the extension sought is 14-days from the April 17, 2015

due date.

      11. The Court has authority to extend the time to file the Appellant's Brief

under TEx. R. APP. P. 38.6(d).

      12. Appellant requests a 14-day extension of time to file its Brief.

                                    C. Conclusion

      13. The undersigned, as attorney for Residential Credit Solutions, Inc.,

requests an extension of 14 days to file Appellant's Brief.




                                                                    2913691:1-FARDCL-0005
                                     D. Prayer

      14. Residential Credit Solutions, Inc. asks the Court to grant this motion and

extend the time for filing its Appellant's Brief for 14 days.

                                        Respectfully submitted,

                                        HUGHES WATTERS ASKANASE, LLP



                                        By:   =lliron ,- - - ._
                                               State Bar No. 24030984
                                               Three Allen Center
                                               333 Clay, 29th Floor
                                               Houston, Texas 77002
                                               (713) 759-0818 (Telephone)
                                               (713) 759-6834 (Facsimile)
                                               nmilliron@hwa.com (E-mail)

                                        ATTORNEY FOR APPELLANT


                       CERTIFICATE OF CONFERENCE

     I, the undersigned attorney, hereby certify that Mr. O'Connor, counsel for
Martha Burg, is opposed to this extension of time to file Appellant's Brief.



                                        N~~


                                                                  291369 1: 1-FARDCL-0005
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appellant's
Motion for Extension of Time to File Brief was served upon all parties and/or their
attorneys of record, in accordance with the Texas Rules of Civil Procedure, on this
the 15th day of April2015, addressed as follows:

      Via Electronic Mail at moconnor@oconnorcraig.com
      Mr. Michael C. O'Connor
      O'Connor, Craig, Gould, Evans & Rohr
      2500 Tanglewilde, Suite 222
      Houston, Texas 77063




                                                                 2913691: 1-FARDCL-0005